IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 126 WM 2016
                                             :
                   Respondent                :
                                             :
                                             :
            v.                               :
                                             :
                                             :
RICKY L. OLDS,                               :
                                             :
                   Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of March, 2017, the Motion for Leave to File a Reply is

GRANTED, and the “Appeal from the Superior Court’s Order Denying Petitioner’s

Motion for Bail Pending Appeal” is DENIED.